DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Newly submitted claims 26-31 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The election by original presentation of Invention I, claims 18-25, and Invention II, newly submitted claims 26-31, are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the originally presented process for using the newly added product as claimed can be practiced with another materially different product such as a product that does not require a pipe positioner; a welder; a welding bug; a torch; a bug rail; and a clamshell structure. See MPEP § 806.05(h).
The original invention, claims 18-25, and the newly submitted invention, claims 26-31, require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  At least one thorough search has been completed for the originally presented invention, claims 18-25, including a unique text search.  The newly submitted invention, claims 26-31, would not be searched as above; but would be searched in at least B23K 9/0956 along with a unique text search.  In addition, the inventions have acquired a separate status in the art in view of their different classification and due to their recognized divergent subject matter.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 26-31 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 18-23 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8,973,244 in view of Howard 4,486,136. Claims 1-6 of U.S. Patent No. 8,973,244 teaches the method steps as recited in claims 18-23 of the instant application with the exception of the mounting of the sensor.  Howard discloses a load sensor mounted to a grapple attachment to measure the weight of the objects engaged with the grapple attachment (fig. 1, col. 2, lines 15-18).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to mount the sensor used in the method of U.S. Patent No. 8,973,244 on the grapple attachment as taught by Howard in order provide a mounting point for the sensor.

Instant Application – 17/073606
US Patent No. – 8,973,244 B2
Claim 18: A method of performing a processing operation on one or more ends of first and second pipes to be joined together, comprising:
arranging a first deformation ring of a pipe processing tool mounted on a grapple attachment
so that the first deformation ring encircles
the first pipe adjacent to the end thereof, the first deformation ring includes: 
a plurality of pipe deformation members disposed on, and circumferentially spaced from one another about, an inner circumference of the first deformation ring, each of the pipe deformation members faces radially inward toward a center of the first deformation ring;
each of the pipe deformation members is actuatable in a radial direction toward and away from the center of the first deformation ring in order to permit engagement with the first pipe; and
each pipe deformation member is individually and separately actuatable from the other pipe deformation members;
using at least one sensor mounted on the grapple attachment to generate data indicating
the circularity of the end of at least one of the first and second pipe; and based on the data generated by the at least one sensor,
actuating selected ones of the pipe deformation members to engage an outer surface of the first pipe and change the circularity of the end of the first pipe.
Claim 1: A method of performing a processing operation on one or more ends of first and second pipes to be joined together, comprising:
arranging a first deformation ring of a pipe processing tool 

around

the first pipe adjacent to the end thereof; the first deformation ring encircles the first pipe and includes:
a first plurality of pipe deformation members disposed on, and circumferentially spaced from one another about, an inner circumference of the first deformation ring, each of the pipe deformation members faces radially inward toward a center of the first deformation ring;
each of the pipe deformation members is actuatable in a radial direction toward and away from the center of the first deformation ring in order to permit engagement with the first pipe; and
each pipe deformation member is individually and separately actuatable from the other pipe deformation members;
using one or more sensors to detect 


the circularity of the end of at least one of the first and second pipe; and based on the circularity detected by the one or more sensors,
actuating selected ones of the pipe deformation members to engage an outer surface of the first pipe and change the circularity of the end of the first pipe.
Claim 19: The method of claim 18, comprising
using at least one sensor to generate data indicating
the circularity of the end of the first pipe, and using at least one sensor mounted on the grapple attachment to generate data indicating
the circularity of the end of the second pipe; and
based on the data indicating the circularity of the end of the first pipe and the data indicating the circularity of the end of the second pipe,
actuating selected ones of the pipe deformation members to engage the outer surface of the first pipe and change the circularity of the end of the first pipe to conform to the circularity of the end of the second pipe.
Claim 2: The method of claim 1, comprising
using one or more sensors to detect 

the circularity of the end of the first pipe and using one or more sensors to detect 

the circularity of the end of the second pipe; and
based on the detected circularity of the ends of the first pipe and the second pipe, 


actuating selected ones of the pipe deformation members to engage the outer surface of the first pipe and change the circularity of the end of the first pipe to conform to the circularity of the end of the second pipe.
Claim 20: The method of claim 18, further comprising arranging a second deformation ring of the pipe processing tool
so that the second deformation ring encircles
the second pipe adjacent to the end thereof, the second deformation ring includes:
an additional plurality of pipe deformation members disposed on, and circumferentially spaced from one another about, an inner circumference of the second deformation ring,
each pipe deformation member of the additional plurality of pipe deformation members faces radially inward toward a center of the second deformation ring;
each pipe deformation member of the additional plurality of pipe deformation members is actuatable in a radial direction toward and away from the center of the second deformation ring in order to permit engagement with the second pipe; each pipe deformation member of the additional plurality of pipe deformation members is individually and separately actuatable from the other pipe deformation members of the additional plurality of pipe deformation members
using at least one sensor mounted on the grapple attachment to generate data indicating 
the circularity of the end of the first pipe and using at least one sensor mounted on the grapple attachment t
generate data indicating
the circularity of the end of the second pipe; based on the data indicating the circularity of the end of the first pipe,
actuating selected ones of the pipe deformation members of the first deformation ring to engage the outer surface of the first pipe and 
change the circularity of the end of the first pipe; and based on the
data indicating the circularity of the end of the second pipe,
actuating selected ones of the pipe deformation members of the second deformation ring to engage an outer surface of the second pipe and change the change the circularity of the end of the second pipe.
Claim 3: The method of claim 1, further comprising arranging a second deformation ring of the pipe processing tool
around

the second pipe adjacent to the end thereof, the second deformation ring encircles the second pipe and includes:
a second plurality of pipe    deformation members disposed on, and circumferentially spaced from one another about, an inner circumference of the second deformation ring,
each pipe deformation member of the second plurality of pipe deformation members faces radially inward toward a center of the second deformation ring;
each pipe deformation member of the second plurality of pipe deformation members is actuatable in a radial direction toward and away from the center of the second deformation ring in order to permit engagement with the second pipe; each pipe deformation member of the second plurality of pipe deformation members is individually and separately actuatable from the other pipe deformation members of the second plurality of pipe deformation members
using one or more sensors to
detect

the circularity of the end of the first pipe and using one or more sensors to
detect

the circularity of the end of the second pipe; based on the detected         circularity of the end of the first pipe,
actuating selected ones of the pipe deformation members of the first plurality of pipe deformation members to engage the outer surface of the first pipe and
change the circularity of the end of the first pipe; and based on the
detected circularity of the end of the second pipe,
actuating selected ones of the pipe deformation members of the second plurality of pipe deformation members to engage an outer surface of the second pipe and change the change the circularity of the end of the second pipe.
Claim 21: The method of claim 18, further comprising
performing a processing operation on one or more of the ends of the first and second pipes.
Claim 4: The method of claim 1,

perform a processing operation on one or more of the ends of the first and second pipes.
Claim 22: The method of claim 21, wherein the processing operation is performed after the circularity of the end of the first pipe is changed.
Claim 5: The method of claim 4, wherein the processing operation is performed after the circularity of the end of the first pipe is changed.
Claim 23: The method of claim 22, wherein the processing operation comprises welding.
Claim 6: The method of claim 5, wherein the processing operation comprises welding.


Claims 24 and 25 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,973,244 B2 in view of Howard.
Although the claims at issue are not identical, they are not patentably distinct from each other because, as recited above, independent claim 18 is rendered obvious in view of 8,973,244 in view of Howard; and, dependent claims 23 and 24 are mere duplication of the essential working steps of claim 1; and, therefore would have been rendered obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention. See MPEP §§ 2144.04 VI B “Duplication of Parts” which describes the prima facie obviousness of the use of duplicate parts to improve an apparatus disclosed in the prior art and has no patentable significance unless a new and unexpected result is produced.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 22 April 2022, with respect to the rejection of claims 18-25 under the grounds of non-statutory double patenting have been fully considered and not are persuasive.
On page 6, applicant argues the non-statutory double patenting rejection of claims 18-23 is improper because claims 18-23 are distinct from claims 1-6 of US 8,973,244 in view of Howard because Howard does not teach mounting a pipe processing tool on a grapple attachment.  Examiner disagrees.  Howard was not relied upon to teach or fairly suggest mounting a pipe processing tool on a grapple attachment.  The limitation of mounting a pipe processing tool on a grapple attachment is taught by the base reference attributed to LaValley (US 8,973,244).  Therefore, the rejection has been maintained.
On page 6, applicant further argues the rejection of claims 24 and 25 is improper because applicant disagrees that claims 24 and 25 are not mere duplication of the essential working steps of claim 1 of US 8,973,244.  Examiner disagrees.  Applicant has recited no new, unaddressed arguments for the examiner to consider. Therefore, the rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Linder et al. (US 10,016,865 B2) discloses clamping devices for positioning workpieces.  Dagenais (US 8,695,198 B2) discloses a method for positioning pipes end to end.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726